PER CURIAM. Mark S. Frasier, a state-salaried, full-time public defender for the Eighteenth Judicial District, was appointed by the trial court to represent appellant Deborah L. Jacks, an indigent defendant, in this probation-revocation case. Appellant’s probation was revoked, and she was convicted of the offense of Violation of the Arkansas Hot Check Law, a Class C felony, and sentenced to seven years in the Arkansas Department of Correction with four years suspended. A notice of appeal was filed by Mr. Frasier, and a partial record has been lodged with our clerk.  Mr. Frasier now asks that we relieve him as counsel for appellant in this criminal appeal. As a state-salaried, full-time public defender for the Eighteenth Judicial District East, Mr. Frasier is ineligible for compensation by this court for work performed in the appeal of this matter pursuant to our recent opinion in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000). In Tester v. State, 341 Ark. 281, 16 S.W.3d 227 (2000), we relieved appellant’s court-appointed public defender and appointed new counsel on appeal under similar circumstances. See also Craft v. State, 342 Ark. 57, 26 S.W.3d 584 (2000); McFerrin v. State, 342 Ark. 61, 26 S.W.3d 429 (2000); Bolton v. State, 342 Ark. 55, 26 S.W.3d 783 (2000). We grant Mr. Frasier’s motion to be relieved for good cause shown. Steven R. Davis will be substituted as attorney for appellant Deborah L. Jacks in this matter.